[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT            FILED
                        ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                               No. 05-11310                 JANUARY 12, 2006
                           Non-Argument Calendar            THOMAS K. KAHN
                                                                CLERK
                         ________________________

                  D. C. Docket No. 03-00400-CR-T-17-MSS

UNITED STATES OF AMERICA,


                                                        Plaintiff-Appellee,

                                    versus

LAZARO FREGEL,

                                                       Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                              (January 12, 2006)

Before ANDERSON, BIRCH and COX, Circuit Judges.

PER CURIAM:

     Thomas Ostrander, appointed counsel for Lazaro Fregel in this direct
criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Fregel’s conviction and sentence

are AFFIRMED. Fregel’s motion for enlargement of time in which to file a brief

is DENIED.




                                          2